The finding that the mother suffered from mental illness was supported by clear and convincing evidence (see Social Services Law § 384-b [4] [c]; [6] [a]). The court-appointed psychologist conducted a comprehensive evaluation of the mother and determined that the mother’s mental illness, and her reluctance to take medication for her condition, rendered her incapable of caring for the child presently and for the foreseeable future (see Matter of Roberto A. [Altagracia A.], 73 AD3d 501 [2010], lv denied 15 NY3d 703 [2010]; Matter of Victoria Lauren W., 15 AD3d 165 [2005]).
Clear and convincing evidence, including the psychologist’s testimony, also demonstrated that the father is unable, at present and for the foreseeable future, to provide proper and adequate care for the subject child by reason of his mental retardation, which originated during his developmental period (see Social Services Law § 384-b [4] [c]; [6] [b]; Matter of Jasmine Pauline M., 62 AD3d 483 [2009]).
We have considered respondents’ remaining contentions and *543find them unavailing. Concur — Andrias, J.E, Friedman, De-Grasse, Freedman and Manzanet-Daniels, JJ.